     Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                       SAVANNAH DIVISION


LILLIAN J. CUADRADO-CONCEPCION,


      Plaintiff,

V.                                                      CASE NO. CV419-305


UNITED STATES OF AMERICA,

        Defendant.




                                           ORDER


      Before the Court are Defendant's Motion to Dismiss for Lack


of Subject Matter jurisdiction (Doc. 37) and the parties Consent

Motion      to   Stay        (Doc.       38).     For   the   reasons     that     follow.

Defendant's Motion to Dismiss (Doc. 37) is GRANTED and parties

Consent Motion to Stay (Doc. 38) is DISMISSED AS MOOT.

                                          BACKGROUND


      The    issue       in       this    case     is   whether    Plaintiff's      claims


properly fall into exceptions with the Federal Tort Claims Act

(«Ftca"), 28 U.S.C. § 2679 et seq. According to the complaint.

Plaintiff married her husband, Juan A. Guzman, Jr. (^'JAG, Jr."),

an   enlisted     service         member, in       2009.   (Doc.   5 at          4-5.)   She

moved in with         him and later in 2009, JAG, Jr. was deployed to

Iraq.    (Id.    at   SISI   7;    11.)    Plaintiff     claims    that   when    JAG,   Jr.

returned     from       deployment,          he     demonstrated     changes       in    his

behavior     including            an     alcohol    addiction,      disrespectfulness.
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 2 of 20



aggression,         unresponsiveness,                 and       other    behaviors.            (Id.        at f

14.) During 2010 and 2011, Plaintiff notified the Army of her

husband's        problems            and    requested        help,       however,         on    or         about

January 4, 2011, JAG, Jr. left their home and moved to the base

unexpectedly.             (Id.       at     SISl    16,     17.)       Plaintiff         notified            her

husband's        superior,            CPT    Humphrey,          of     her     concerns        about         her

safety and her husband's behavior and the Army referred them to

marriage counseling. (Id. at                           18, 19.) At some point, JAG, Jr.

received      psychiatric evaluation                      and    treatment. (Id.               at     SI    19.)

During one marital counseling session,                                  JAG,      Jr. walked out of

the   session and              Plaintiff informed                the    therapist that she                   was

afraid      of   how      her    husband           would     respond         to   her    when       she      got

home.       (Doc.     5    at        SI    22.)     Plaintiff          alleged          that    JAG,         Jr.

displayed anger at the counseling sessions and the Army noticed

the    anger     or    should             have     noticed      the     anger.      (Id.       at    SI    23.)

Plaintiff also alleged that her husband was angry at her at home

and threatened her life for disclosing their home life in their

counseling sessions. (Id. at SI 24.)

       On     April        13,        2011,         Plaintiff          called       Savannah-Chatham

Metropolitan Police because her husband appeared to be having a

bad     reaction          to     his       medications.           (Id.       at    SI    27.)       He       was

transported         by         the        police     to     a     hospital         where        the        Army

intervened and further transported him to the base. (Id. at SISI

29, 30.) Then, on April 16, 2011, Plaintiff called the police
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 3 of 20



because    JAG,       Jr.    became      hostile      towards      her    for    no   reason,

raised    his    fist       to    her    and   threatened       to   punch      her   in   the

throat. (Id. at SI 31.) JAG, Jr. admitted to the police that he

had threatened his wife, he used medication, he was in the Army,

he had been deployed to the Middle East and he was being treated

for Post-Traumatic Stress Disorder                    C'PTSD"). (Id. at SI 32.) JAG,

Jr. was arrested on that date for simple assault. (Id. at SI 33.)

     After he was arrested, ILT Burch came to Plaintiff s home

and asked her to bail JAG, Jr. out of jail and requested she

drop the charges. (Id. at SISI 34; 38.) No military protection

order    was    issued      at    the    time,   or    other    safety     measures,       and

Plaintiff trusted            Burch's      representations that the               Army   would

care for       JAG,   Jr. and that he            would      not return to their            home

until he was stable. (Id. at SISI 35-37.) Plaintiff complied. (Id.

at SI 38.) On or about June 10, 2011, Plaintiff was raped by JAG,

Jr. and she notified the Army marriage counselor of the rape on

or about June 13, 2011. (Id. at SISI 39, 40.) The Army counselor

took no action upon report of the rape. (Id. at SI 42.) Plaintiff

notified       the    Installation         Victim      Advocate      of    her    husband's


verbal threats of violence on August 29, 2011. (Doc. 5 at SI 43.)

     On August 30, 2011, a military protection order (^^MPO") was

issued for Plaintiff s safety and well being and was effective

until    December       1,       2011.   (Id.    at    SI   45.)     However,     JAG,      Jr.

violated the MPO by contacting her numerous times by telephone.
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 4 of 20



(Id. at ^ 46.) Plaintiff contacted Army Victim Advocate Ochoa,

who in turn contacted CPT Byerly, regarding the MPO violations

and    Ochoa      assured     Plaintiff   that      the   situation     would     be     taken

care of. (Id. at 1 47.) However, on the same day, JAG, Jr. came

to their home. (Id. at 5 49.) Plaintiff called the police about

her husband's presence at the home but was informed that they

could not enforce the MPO. (Id. at SI 50.) Plaintiff then sought

and    received         a    family   violence       protective        order      from       the

Superior Court of Chatham County on September 27, 2011. (Doc. 5

at SI 51.) On October 21, 2011, JAG, Jr. violated the MPO and the

family       violence       protective    order     by    contacting      her    through       a

third party, Tony Turbin, an Army chaplain. (Id. at SISI 52-53.)

Plaintiff         notified     the    police      and     JAG,    Jr.     was     arrested.

Plaintiff         and   JAG,   Jr.    ultimately      divorced     in     2015.       (Id.    at

SI 60.)

       Plaintiff filed this action                  against      Defendant the         United

States       of     America      ('"the    Government")          alleging        that        the

Government breached its duty to protect Army dependents, that

the    Government       was negligent in          handling       her   complaints about

JAG,    Jr., the        Government negligently supervised                 JAG,    Jr.,       and

negligently         inflicted     emotional       distress.       (Doc.    5     at    9-12.)

Plaintiff alleges that she suffers multiple damages as a result

of     the     acts     and     omissions      by     the     Government,         including

conversion reaction with motor symptoms, PTSD, Major Depressive
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 5 of 20



Disorder, Battered             Spouse    Syndrome, and             Severe   Voice disorder

secondary to partial bilateral                      vocal cord        paralysis.         (Id.       at

SI 61.)

                                  STRNDRBD OF REVIEW


       A motion to dismiss for lack of subject matter jurisdiction

challenges the authority of the court to hear and decide the

case    before     it.    Attacks       on    subject       matter    jurisdiction                under

Federal     Rule    of    Civil    Procedure          12(b)(1)       come    in    two        forms:

^^facial    attacks" and         ^^factual     attacks." Murphy             v.    Sec'y,           U.S.

Dep't of Army, 769 F. App'x 779, 781 (11th Cir. 2019) (citing

Morrison     v.    Amway       Corp.,    323        F.3d    920,     924    n.5    (11th           Cir.

2003)). A facial attack                 on the       complaint ''requires the                     court

merely to look and see if the plaintiff has sufficiently alleged

a basis of subject matter jurisdiction." Id. (citing Menchaca v.

Chrysler     Credit      Corp.,    613       F.2d    507,    511     (5th   Cir.       1980)). A

factual attack, on the other hand, "challenges the existence of

subject      matter       jurisdiction         in      fact,       irrespective              of    the

pleadings, and matters outside the pleadings, such as testimony

and    affidavits,       are    considered." Id.            A   court is "permitted to

look      beyond   the     pleadings          to     evaluate        the    merits           of    the

jurisdictional           claims,    despite           the       existence         of     disputed

material     facts." Glob.         Aerospace,         Inc.      v.   Platinum          Jet    Mqmt.,

LLC, 488 F. App'x 338, 340 n.2 (11th Cir. 2012) (citing Lawrence

V. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)). In the instant
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 6 of 20



case,    the    Government           challenges         the    Court's      subject     matter

jurisdiction without disputing any of the alleged facts in the

Complaint and without raising matters outside of the pleadings.

Therefore, the Government has brought a facial attack on subject

matter jurisdiction, and, accordingly, the Court will consider

the    allegations        of    the        Complaint      as     true     for    purposes     of

deciding this issue. See Lawrence, 919 F.2d at 1529. A court

must    dismiss     an    action      if    it    determines         at   any   time   that    it

lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3). The

burden of proof on a                 motion      to dismiss for lack of subject-

matter    jurisdiction          is    on     the    party      asserting        jurisdiction.

Murphy, 769 F. App'x at 782.

                                            ANALYSIS


       In its motion to dismiss, the Government argues that some

of the FTCA's exceptions, namely the discretionary-function and

intentional-tort          exceptions,             apply       and     that,     because       the

Government retains its sovereign immunity, most of Plaintiff's

claims       must    be        dismissed          for     lack       of    subject      matter

jurisdiction.       (Doc.       37    at    6.)    Further,         the   Government    argues

that Plaintiff's fourth claim is also barred by the Government's

sovereign immunity because there is no analogous private party

liability under state law. (Id.)

I.     THE   DISCRETIONARY-FUNCTION                EXCEPTION        TO    THE   FTCA   AND    ITS
       APPLICATION TO COUNTS 1, 2, 3, AND 5
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 7 of 20



     The FTCA waives the United States' sovereign immunity from

suit in federal courts for its employees' negligence. See 28

U.S.C. § 1346(b). However, the discretionary function exception

provides    that    the    United        States'       sovereign          immunity    is    not

waived as to ^Ma]ny claim . . . based                           upon       the exercise     or

performance       or     the       failure        to        exercise        or    perform    a

discretionary function or duty on the part of a federal agency

or an employee of the Government, whether or not the discretion

involved    be    abused."     28       U.S.C.    § 2680(a).          The    discretionary-

function    exception         is     applied      by        answering       two   questions.

  ^First, we consider the nature of the conduct and determine

whether    it     involves     ^an       element       of    judgment       or    choice.' "

Douglas v. United States, 814 F.3d 1268, 1273 (11th Cir. 2016)

(quoting Ochran v. United States, 117 F.3d 495, 499 (11th Cir.

1997)). '''[Clonduct      does       not involve        an    element of judgment or

choice,    and    thus   is    not      discretionary,         if     a    federal statute,

regulation, or policy specifically prescribes a course of action

for an employee to follow, because the employee has no rightful

option but to adhere to the directive." Id. (internal quotation

marks and citations omitted).                    ^Second, if the conduct at issue

involves    the    exercise        of   judgment,       we     must       determine   whether

that judgment is grounded in considerations of public policy.' "

Id. (quoting Ochran, 117 F.3d at 499).
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 8 of 20



       Plaintiff's first cause of action, the Government's breach

of the duty to protect Army dependents, is based upon a ''special

relationship"            between           Plaintiff         and    the     Government         and     is

premised on the Army's handling of her complaints of JAG, Jr.'s

actions, specifically the Army's referral to marital counseling,

the    services at the               Installation           Victim     Advocate,       the    issuance

of the MPO, and Burch's assurances about the Army's handling of

JAG,    Jr.     (Doc.          5    at     9.)    Plaintiff         states      that     the    Army's

knowledge       that           inaction          and/or       negligent         handling       of     the

situation could lead to harm. (Id.) Plaintiff's second, third,

and    fifth    counts             are    based       on    the    same    conduct:      the     Army's

negligent       handling             of     her       complaints       regarding         JAG,        Jr.'s

conduct       and    threats              against      Plaintiff,         the    failure        to    act

promptly to the complaints made by Plaintiff, and the failure to

supervise JAG, Jr. (Id. at 10-11.)

       In its motion, the Government first argues that Plaintiff

fails to demonstrate that the conduct complained of was a result

of    failure       to    comply          with    a    federal       statute,     regulation,          or

policy. (Doc. 37 at 8.) The Court agrees that Plaintiff has not

met    her    burden          on    this    point.         Plaintiff      cites to     no statute,

regulation, or policy that mandated certain actions be taken by

the    Army    after      a        domestic      violence         situation     was    reported.       In

the    absence           of        such    evidence,          the    Court       finds       that     the
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 9 of 20



challenged         actions    were   discretionary.         Swafford          v.    United

States, 839 F.3d 1365, 1370 (11th Cir. 2016).

       The    Court    must    now   consider        whether   that       judgment       is

grounded in considerations of public policy. Id.; Mesa v. United

States, 123 F.3d 1435, 1438 (11th Cir. 1997). ^'The exception is

designed      to    prevent     judicial      second      guessing       of    decisions

grounded in social, economic, and political policy." Swafford,

839    F.3d    at     1370    (internal       quotation     marks     and      citations

omitted). The Government argues that the decisions and choices

that the Army made, by and through its agents, are based on or

at least susceptible to policy considerations. (Doc. 37 at 11.)

The Government argues that the decisions the Army took including

^^Captain Humphrey's decision to refer Guzman to counseling and

psychiatric treatment rather than                pursue issuance of a              MPO in

response      to    [Plaintiff's]        concerns"    was   ''based      on    competing

policy     considerations       .    .    .   including     the     seriousness         and

credibility of the threat, the availability and effectiveness of

resources needed to protect the potential victim, the military's

course of dealing with the soldier, and the soldier's individual

rights." (Id.) The Court agrees. The decision                       of   whether, and

how, to protect a            victim necessarily involves numerous policy

considerations        including      resources,       the   seriousness            of   the

allegations, and the soldier's privacy and rights, among others.

See Ochran, 117 F.3d at 501 (holding that the AUSA's decisions
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 10 of 20



on how to provide protection to a victim and whether to inform

other    components of the         Justice   Department of a          threat to     a

victim fall within the discretionary function exception); Shuler

V. United States, 448 F. Supp. 2d 13, 21 (D.D.C. 2006), aff'd,

531 F.3d 930 (D.C. Cir. 2008); Wilburn v. United States, 616 F.

App'x 848, 861 (6th Cir. 2015) (^^The government's management of

its resources and response to threats invokes policy concerns

about    soldiers'      privacy,    discipline,     and    the    safety      of   the

military community."). Plaintiff's other claims, including the

claim for negligent supervision of JAG, Jr., also involve policy

considerations that the Army must weigh including the need for

supervision or treatment and at what level, the seriousness and

imminence      of     the   risk   posed     by   the     solider,      the   Army's

resources, and the rights of the soldier. All these factors come

into    play   when    determining   whether,     and   how,     to   supervise     or

monitor a solider returning from deployment and how to handle a

reported domestic violence situation.

        Plaintiff argues and relies on the ^^special relationship"

between Plaintiff and the Army. The Court acknowledges that many

courts have found that where the Government assumes a specific

duty—thus      engendering    detrimental     reliance     on    that   promise     of

specific action—the discretionary-function exception is limited.

See Ochran, 117 F.3d at 506 n.7 (suggesting that had the AUSA

promised ^^to perform specific actions on [plaintiff's] behalf,"



                                        10
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 11 of 20



then a different result might have been reached in the case due

to the voluntary assumption of specific duty that involved no

policy judgments); Wilburn, 616 Fed. Appx. at 861 (^'But a direct

representation by the government to a domestic violence victim

that it will take certain action, followed by a failure to take

that   action,      is     not    subject     to    the    same     policy    analysis.").

However, the Court is not persuaded that such is the case here.

Plaintiff contends in her complaint that the Army breached its

duty   to    her    and     was    negligent        due    to    its    handling      of    her

complaints     of     JAG,        Jr.'s      actions,      specifically        the     Army's

referral to marital counseling, the services at the Installation

Victim Advocate, the issuance of the MPO, and Burch's assurances

about the Army's handling of JAG,                      Jr. (Doc. 5 at 9.) In                her

response. Plaintiff focuses on her detrimental reliance on the

assertions     by    Burch        that    "the     Army     would    take     care     of   her

husband, he        would    not go back to the              house      until stable, and

that she should not be afraid." (Doc. 39 at 3.) None of these

statements     promise       specific         action      that      departs    from     later

discretionary decisions.               The   only arguable          statement Plaintiff

could use would be the Army's statement that JAG, Jr. would not

return   until     stable    but    even     this   statement        does    not   include   a


definitive    action—e.g.          a     promise    that     the    Army     would   confine

JAG,   Jr.   for     treatment         and    he    would    not     be     released    until

cleared. Moreover, "[t]he discretionary function exception still



                                              11
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 12 of 20



applies       and       bars     suit     against          the      United        States     ^if    the

discharge of this state law duty involves judgments grounded in

considerations of public policy.' " Downs v. U.S. Army Corps of

Eng'rs, 333 F. App'x 403, 408 (11th Cir. 2009) (quoting Ochran,

117 F.3d at 505). Accordingly, the Court finds that Plaintiff's

Counts     1,      2,    3,    and    5   must      be     dismissed         due   to     the   FTCA's

discretionary-function exception.

II.     THE     INTENTIONAL-TORT               EXCEPTION          TO     THE       FTCA     AND      ITS
       APPLICATION TO COUNTS 1, 2, 3, AND 5

       Although          Counts      1,   2,   3,    and      5 are     dismissed         above, the

Court further considers the Government's argument for dismissal

under the intentional-tort exception and finds that these counts

are    likewise         barred    by this        exception.            Pursuant to         28   U.S.C.

§ 2680(h), the government's sovereign immunity is not waived for

"[a]ny        claim        arising         out        of      assault,            battery,         false

imprisonment,            false       arrest,      malicious          prosecution,          abuse      of

process,        libel,           slander,           misrepresentation,                  deceit,       or

interference with contract rights." The Government contends that

this    exception          bars      Counts      1,      2,    3,      and    5    in    Plaintiff's

complaint because Plaintiff s negligence actions are based upon

an underlying claim for an intentional tort. (Doc. 37 at 16.) In

response.       Plaintiff again argues that the special relationship

imposed       an        independent        duty       upon       the     Government         and     the

intentional-tort exception does not apply. (Doc. 39 at 16, 19.)




                                                    12
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 13 of 20



        The   Court finds      that    the    intentional-tort        exception     bars

Counts 1, 2, 3, and 5 in Plaintiff's complaint. First, it is

clear     that,   in    this      circuit,    a   plaintiff      cannot     avoid    the

intentional-tort exception ''by recasting a complaint in terms of

a   negligent     failure      to     prevent     assault   or       battery   because

§ 2680(h) bars any claim 'arising out of assault or battery."

Reed v. U.S. Postal Serv., 288 F. App'x. 638, 639-40 (11th Cir.

2008). Second, despite Plaintiff's argument to the contrary, the

Court finds that Sheridan v. United States, 487 U.S. 392, 403,

108 S. Ct. 2449, 2456, 101 L. E. 2d 352 (1988), is inapplicable

to this case. "Sheridan stands for the                   proposition that           where

the United States would be liable to a plaintiff whether or not

the    tortfeasor      was   an    employee,      the   claim   is    not   barred     by

§ 2680(h)." Acosta v. United States, 207 F. Supp. 2d 1365, 1368-

69 (S.D. Fla. 2001), aff'd sub nom. Mendoza v. United States, 52

F. App'x 485 (11th Cir. 2002), and aff'd, 52 F. App'x 486 (11th

Cir. 2002). In Sheridan, the

        Supreme   Court   permitted    plaintiffs   to   bring   a
        negligence claim against the United States when the
        government purportedly had been negligent in failing
        to  prevent   an   off-duty   employee   from  leaving   a
        government hospital intoxicated and with a loaded
        weapon. The Court held that, although plaintiff's
        injuries stemmed from the battery committed by the
        employee, the negligence claim did not arise out of
        the   battery   because   the    government's   duty   was
        independent of any employment relationship between the
        employee and the government.




                                             13
    Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 14 of 20



Reed, 288 F. App'x at 640. The Supreme Court held that it was

^^the   negligence     of      other      Government         employees      who    allowed     a

foreseeable assault and battery to occur" that furnished a basis

for Government liability that was entirely independent of the

tortfeasor's       employment         status      and     identified        two    areas     that

created that independent liability: (1) the voluntarily adopted

regulations that prohibited the possession of firearms on the

naval base and required all personnel to report the presence of

any such firearm, and (2) the voluntary assumption of providing

care to a drunk and incapacitated individual.^ Sheridan, 487 U.S.

at 401, 108 S. Ct. at 2455.

        This   case,      like       in   Acosta,       is    not     a    case    where     the

employment     status       of   the      assailant          has    nothing       to   do    with

imposing liability on the                 Government.         Here,       Plaintiff alleges

that the Government had a duty to protect her and faults the

Army's handling of             her    complaints of          JAG,     Jr.'s actions, the

failure to act promptly to the complaints made by Plaintiff, and

the failure to supervise JAG, Jr. (Doc. 5 at 10-11.) Plaintiff

relies on the fact that the Government was JAG, Jr.'s employer

and had some measure of control over him as such. Thus, like the

Eleventh Circuit explained in Reed,



1 The Supreme Court, however, noted that it was not discussing
whether    there    was    a    valid     state     law    claim     but    left   it   to    the
discretion of the district court to pass upon whether                                         the
complaint stated a cause of action under Maryland law.


                                               14
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 15 of 20



       the only basis here for liability to attach to the
       United States as a result of [Plaintiff's] assailant's
       actions would be via the employment relationship
       itself. Were the government aware of the assailant's
       purportedly violent history, it would only be as a
       result of the knowledge it gained as his employer and
       any liability on the part of the government would
       inure  solely   because  of  its  status  as   []  the
       assailant's employer.

288 F. App'x at 640. Again, as stated, the Government was only

aware and made aware by Plaintiff of JAG, Jr.'s actions because

of his status as a solider—an employee of the Government. This

information      arose      due   to   the    employment        relationship            between

JAG, Jr. and the Government, not because of an independent duty

like that in Sheridan.


        Finally,     the    allegation       that    there      was    a    special        duty

undertaken     by    the    Government       does   not    disturb         this    analysis.

Plaintiff      bases       her    ^^special       duty"    on    Georgia          law     which

requires, by her admission, a situation in which the defendant

had    control      over    the   third   party     who    injured         the    plaintiff.

(Doc.     39   at    10.)    In   this    case,      the    only      avenue       by     which

Plaintiff's has alleged an ability by the Government to control

JAG, Jr. is the employment relationship. Plaintiff brought her

concerns and complaints to the Army because they were JAG, Jr.'s

superiors and had authority due to the employment relationship

to take action against him. Thus, the intentional-tort exception

applies and Counts 1, 2, 3, and 5 are barred by the FTCA.




                                             15
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 16 of 20



III. COUNT         4    AND       THE   UNAVILABILITY            OF    CORRESPONDING         PRIVATE
        PARTY LIABILITY UNDER GEORGIA LAW


        In   Count          4,    Plaintiff         claims       the   Army     Chaplain,          Tony

Turbin, contacted                Plaintiff at         JAG,   Jr.'s request and thereby

violated the MPO and the family violence protective order. (Doc.

5 at 4-5.)         Plaintiff claims that the                      Government        willingly and

willfully allowed                such   violations. (Id. at 4.) The                        Government

argues that Count 4 of Plaintiff's complaint must be dismissed

because it fails to allege a cause of action under Georgia law.

(Doc. 37 at 20.) The Government also argues that, even if the

count did state a breach of a duty owed to Plaintiff, the claim

is due to be dismissed because Plaintiff has failed to allege a

physical impact,                 as required        under    Georgia law            for    claims    of

negligence. (Id. at 22.) In response. Plaintiff includes for the

first    time      a    reference       to    O.C.G.A.       §    51-1-6      and    §    51-1-8    and


argues that the              Chaplain's violation of the                      protective      orders

constitutes negligence per se. (Doc. 38 at 17.)

        First, ^'[t]he FTCA creates liability for the United States

only    if   the       act       at   issue    is    a   tort     in    the    state       where    the

conduct occurred." Miles                 v. Naval Aviation Museum                   Found., Inc.,

289 F.3d 715, 722 (11th Cir. 2002). Thus, this Court looks to

Georgia      law       to   determine         whether     Plaintiff s          fourth       claim   is

actionable against the Government. See Martin v. United States,

No.    16-23042-CIV, 2017               WL 5571573,          at *2 (S.D.            Fla.    Nov.    20,




                                                    16
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 17 of 20



2017). Plaintiff contends that O.C.G.A. § 51-1-6 and § 51-1-8

provide a cause of action in this case.

    O.C.G.A. § 51-1-6 provides that:

        When the law requires a person to perform an act for
    the benefit of another or to refrain from doing an act
    which may injure another, although no cause of action
    is given in express terms, the injured party may
    recover for the breach of such legal duty if he
    suffers damage thereby.

O.C.G.A. § 51-1-8 provides that the violation of a private duty,

which    may     arise    from      either   a    statute      or    from   contractual

relations, gives rise to a cause of action. Plaintiff also cites

to O.C.G.A. § 16-5-95, a                penal statute that criminalizes the

violation of a civil family violence order, and contends that

there is an open question in Georgia law about whether a penal

statute    can    form        an   underlying     duty   that       can   give    rise   to

liability under O.C.G.A. § 51-1-6 and § 51-1-8. (Doc. 38 at 13.)

Plaintiff      cites     to    Reilly   v.   Alcan      Aluminum      Corp.,     181   F.3d

1206,     1209    (11th        Cir.   1999),      and    the    Eleventh         Circuit's

statement that ^^Georgia courts thus far have not spoken on the

extent to which a plaintiff may identify a state penal statute

as the underlying duty that can give rise to liability under §§

51-1-6 and 8."2




2 In Reilly v. Alcan Aluminum Corp., 221 F.3d 1170, 1171 (11th
Cir. 2000), the Georgia Supreme Court answered the certified
question and informed the Eleventh Circuit that the General
Assembly did not create a civil remedy for age discrimination


                                             17
      Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 18 of 20



        In Georgia, "[w]here the                breach of a           statutory duty can

result in criminal liability, the statute is penal in nature and

the violation of a penal statute does not automatically give

rise    to    a    civil    cause       of   action       on   the   part    of    one    who    is

[purportedly] injured thereby." Murphy v. Bajjani, 282 Ga. 197,

201,    647       S.E.2d   54,     58    (2007)     (internal        quotation      marks       and

citation      omitted). ''[CJivil liability may                      be   authorized           where

the     legislature         has     indicated       a      strong     public       policy       for

imposing a civil as well as criminal penalty for violation of a

penal statute." Id. ^'There is no indication that the legislature

intended to impose civil liability in addition to the criminal

sanctions set forth in a statute where, as here, nothing in the

provisions of the statute creates a private cause of action in

favor of the victim purportedly harmed by the violation of the

penal statute." Murphy, 282 Ga. at 201, 647 S.E.2d at 58. See

also Smith v. Chemtura Corp., 297 Ga. App. 287, 294, 676 S.E.2d

756, 763 (Ga. Ct. App. 2009); Jastram v. Williams, 276 Ga. App.

475,    476, 623 S.E.2d             686, 687 (Ga.              Ct. App.     2005)       ("We find

nothing      in     the    language      of   the     statutes       or     in    the    criminal

statutory         scheme     that       provides      a    basis     to     infer       that    the

legislature intended to create an implicit civil cause of action

for damages caused by violation of the statutes.").



under     the      statute    in    question,         O.C.G.A.       §    34-1-2,       but    only
allowed a criminal penalty.


                                               18
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 19 of 20




     O.C.G.A. § 16-5-95(b) provides that

    A person coininits the offense of violating a civil
    family violence order or criminal family violence
    order when such person knowingly and in a nonviolent
    manner violates the terms of such order issued against
    that person, which:
    (1) Excludes, evicts, or excludes and evicts the
    person from a residence or household;
    (2) Directs the person to stay away from a residence,
    workplace, or school;
    (3) Restrains the person from approaching within a
    specified distance of another person; or
    (4) Restricts the person from having any contact,
    direct or indirect, by telephone, pager, facsimile, e-
    mail, or any other means of communication with another
    person, except as specified in such order.

Any person convicted of a violation of subsection (b) is guilty

of a misdemeanor. O.C.G.A. § 16-5-95{c).

     The   Court     finds   that,   in    absence     of   Georgia    law   to   the

contrary, O.C.G.A. § 16-5-95 does not provide a private right of

action. Nothing in the text of the statute indicates the General

Assembly's intent to create a private right of action. The Court

finds support in this conclusion in Troncalli v. Jones, 237 Ga.

App. 10, 12, 514 S.E.2d 478, 481 (Ga. Ct. App. 1999), in which

the Georgia Court of Appeals held that O.C.G.A. § 16-5-90, a

criminal   stalking     statute   in      the   same   statutory      framework    as

O.C.G.A. § 16-5-95, does not contain a private cause of action.

Thus, the Court finds that O.C.G.A. § 16-5-95 does not create a

civil   cause   of    action   and     Plaintiff's      fourth     count     in   her


complaint is due to be dismissed.




                                          19
   Case 4:19-cv-00305-WTM-CLR Document 42 Filed 08/10/20 Page 20 of 20



                                 CONCLUSION


     For    the foregoing   reasons.        Defendant's   Motion to   Dismiss

(Doc. 37) is GRANTED. As a result, the parties Consent Motion to

Stay (Doc. 38) is DISMISSED AS MOOT. Plaintiff's complaint is

DISMISSED    WITH   PREJUDICE.   The    Clerk   of   Court   is   DIRECTED   to


close this case.


     SO ORDERED this /^ay of August 2020.

                            WILLIAM T. MOORE, JR., JTUDGE
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA




                                       20
